DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BRIAN FERNALLD,
                              Appellant,

                                    v.

          ABB, INC., LEWIS NODDIN and LAURA NODDIN,
                            Appellees.

                              No. 4D20-1441

                          [October 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE16-016854
(08).

  Chris Kleppin of The Kleppin Firm, P.A., Plantation, for appellant.

   Pedro J. Torres-Diaz of Jackson Lewis, P.C., Miami, and Ashley
Tarragona of BT Law Group, PLLC, Miami, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.